DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,555,760. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to a minor change in the characterization of the attachment head. It is noted that the head of the claims of either the issued patent or the present application necessarily comprise an opening at least through a side of the head to allow insertion of the rod and to accommodate the rod therein, and any further potential distinguishing details thereof have not been claimed. Thus, the claims of the issued patent and the present application are both directed to the substantially same invention of a bone attachment assembly comprising an attachment head, a set screw, a rod carrier pivotably coupled to the attachment head and comprising raised portions defining a lower portion, a threaded shaft attached to a base region of the attachment head, wherein the raised portions and a pointed tip of a set screw define three points of contact that exclusively hold the rod. 
Claims 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14, respectively, of U.S. Patent No. 10,555,760 in view of Jackson (2010/0298891; cited by Applicant). 
	Claim 1 and 14 of the issued patent disclose the claimed invention except for explicitly reciting the rod carrier further comprising a sidewall disposed opposite the opening formed in the attachment head including the side thereof. 
	Jackson also discloses a bone attachment assembly 1 (Fig. 1) and teaches that a rod carrier can comprise a sidewall, e.g., 148, to frictionally engage an outer surface of the rod and more securely retain the same (see para. 0102). It is noted that at least the lower lateral portions of the sidewalls are directly opposite the top of the opening and opposite opposing sides of the opening. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the device of the noted claims of patent 10,555,760 with a sidewall disposed opposite the opening formed in the attachment head including the side thereof, in view of Jackson, to frictionally engage an outer surface of the rod and more securely retain the same. 
	The claims of the present application and the issued patent are mapped as follows:
Appl. 16/729,835
Pat. 10,555,760
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
N/A (v. Jackson)
14
14
15
N/A (v. Jackson)




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773